Citation Nr: 1004364	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a right leg condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 
1955.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Veteran presented testimony at a local hearing in April 
2006 before an RO Decision Review Officer (DRO).  A 
transcript of the hearing is associated with the Veteran's 
claims file.

In March 2008, the Board issued a decision reopening and 
then denying service connection for post-operative residuals 
of a right leg fracture.  The Veteran thereupon filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (Court).  In November 2009, the Court issued an order 
granting a joint motion of the parties to vacate the Board's 
decision in regard to the issue of entitlement to service 
connection for post-operative residuals of a right leg 
fracture and returned the case to the Board for action in 
compliance with the joint motion

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the case must be remanded at this point 
for further development in compliance with the Court's Order

In May 2008, the Board reopened the claim of entitlement to 
service connection for post-operative residuals of a right 
leg condition, and then denied the claim.  In doing so, the 
Board found that VA was not obligated to provide an 
examination, as there was no competent evidence of record 
indicating that the Veteran's current disability may be 
associated with his active service.  The Board acknowledged 
that while buddy statements submitted by the Veteran were 
competent evidence that the Veteran injured his right leg 
during active duty, they were not competent evidence that 
any current residuals are related to this in-service injury.

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred 
in service, but the record does not contain sufficient 
medical evidence to decide the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83.  

While the Veteran's discharge examination notes no 
abnormalities with respect to his right leg, as the Court 
pointed out in the Joint Motion for Remand, the Board has 
found the buddy statements to be credible evidence of an in-
service injury.  Moreover, the Veteran indicated at the 
April 2006 DRO hearing that shortly after service, he 
started getting shooting pains down his legs and had 
essentially received treatment for this condition on a 
continuous basis since the initial injury.  During a 
November 1990 VA examination, the Veteran reported a history 
of multiple leg fractures in 1953, 1965, and 1984.  An X-ray 
taken at that time noted a small metallic density in the 
soft tissues of the proximal medial right calf.  Also, a 
healed fracture deformity was present in the anterolateral 
distal right leg.

Given the report of an in-service injury, evidence of a 
post-service right leg condition, and the Veteran's report 
of continuous symptomatology, the Board has determined that 
the threshold for an examination as set forth under McLendon 
has been satisfied.  Accordingly, an examination is needed 
so that a medical professional can review the entire medical 
record, consider an accurate history, and provide an 
informed opinion as to whether the Veteran has a current 
right leg disability related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO or the AMC should obtain any 
pertinent VA treatment records that are 
not already of record.  If the Veteran 
identifies any other pertinent, 
outstanding medical records, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records as well.

2.  Then, the RO or the AMC should 
arrange for the Veteran to be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of all currently 
present right leg disabilities.  The 
claims file must be made available to 
and reviewed by the physician designated 
to examine the Veteran.  

A comprehensive medical history should 
be obtained by the examiner.  

Based upon the review of the claims file 
and the examination results, the 
examiner should provide an opinion with 
respect to each currently present right 
leg disability as to whether there is a 
50 percent or better probability that 
the disorder was present in service or 
is otherwise etiologically related to 
service.  

The examiner should provide the 
rationale for all opinions expressed.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



